Case: 12-1629    Document: 34   Page: 1   Filed: 10/09/2012




          NOTE: This order is nonprecedential.

   Wintteb ~tate~ QCourt of §ppeaI~
        for tbe jfeberaI QCtrcutt

           ALCATEL-LUCENT USA INC.,
               Plaintiff-Appellant,

                        v.
                OVERSTOCK.COM, INC.,
                   Defendant-Appellee,

                          AND

             NEWEGG, INC. AND
  MAGNELL ASSOCIATE, INC. (DOING BUSINESS
            AS NEWEGG.COM),
             Defendants-Appellees.



                       2012-1629



Appeal from the United States District Court for the
Eastern District of Texas in case no. 09-CV-0422, Chief
Judge Leonard Davis.


                     ON MOTION


                       ORDER
Case: 12-1629     Document: 34      Page: 2   Filed: 10/09/2012




ALCATEL-LUCENT USA v. OVERSTOCK.COM                        2

    Alcatel-Lucent USA, Inc. moves without opposition for
leave to seek correction of the district court's judgment
pursuant to Federal Rule of Civil Procedure 60(a).

      Upon consideration thereof,

      IT Is ORDERED THAT:

      The motion is granted.

                                     FOR THE COURT


                                     /s/ Jan Horbaly
                                     Jan Horbaly
                                     Clerk
s26